


Exhibit 10.49

 

 

 

(BLAKE DAWSON WALDRON)

 

 

LAWYERS

 

Agreement for Transfer
of Belahouro Project

 

BHP Minerals International Exploration Inc., BHP Minerals Ghana Inc.,
BHP Billiton World Exploration Inc., and BHP Holdings (International)
Inc.

 

Resolute Limited

 

Resolute (West Africa) Limited

 

 

Forrest Centre
221 St George’s Terrace
Perth WA 6000
Telephone: (08) 9366 8000
Fax: (08) 9366 8111

 

Ref: PGE:SSP:12741942

 

--------------------------------------------------------------------------------


 

CONTENTS

 

1.

INTERPRETATION

1

 

 

 

2.

TRANSFER OF BELAHOURO INTEREST

2

 

 

 

3.

ROYALTY

2

 

 

 

4.

BHP’S REPRESENTATIONS AND WARRANTIES

3

 

 

 

5.

BHP’S CONTRACTS AND INFORMATION AND VEHICLES

4

 

 

 

6.

CONSENTS AND COMPLETION

4

 

 

 

7.

REDUCTION IN BELAHOURO PROJECT AREA

5

 

 

 

8.

CONFIDENTIALITY

5

 

 

 

9.

GOVERNING LAW

5

 

 

 

10.

ASSIGNMENT

5

 

 

 

11.

STAMP DUTY AND PARTY COSTS

5

 

 

 

12.

FURTHER ASSURANCES

6

 

 

 

13.

GUARANTEE

6

 

 

 

14.

NOTICES

6

 

 

 

15.

ENTIRE AGREEMENT

7

 

 

 

16.

COUNTERPARTS

7

 

 

 

17.

ATTORNEYS

7

 

 

 

ANNEXURE 1 BELAHOURO PROJECT

10

 

 

 

ANNEXURE 2 SCHEDULE OF VEHICLES

11

 

--------------------------------------------------------------------------------


 

AGREEMENT FOR TRANSFER OF BELAHOURO INTEREST

 

DATE 8 February 2002

 

PARTIES

 

BHP Minerals International Exploration Inc., BHP Minerals Ghana Inc., BHP
Holdings (International) Inc., all having an office at Houston, United States of
America, and BHP Billiton World Exploration Inc. (formerly called BHP World
Exploration Inc.), having an office at Vancouver, Canada (collectively referred
to as “BHP”)

 

Resolute Limited (ABN 27 009 069 014) (“Resolute”)

 

Resolute (West Africa) Limited (“RWAL”)

 

RECITAL

 

A.            This Agreement documents the terms upon which BHP agrees to
transfer the Belahouro Interest to RWAL and RWAL agrees to accept the Belahouro
Interest.

 

B.            Resolute guarantees RWAL’s obligations under this Agreement

 

OPERATIVE PROVISIONS

 

1.             INTERPRETATION

 

1.1           Definitions

 

In this Agreement, including the Recitals, unless the context otherwise
requires:

 

“Business Day” means a day that is not a Saturday, Sunday or a public holiday.

 

“Belahouro Interest” means all right, title and interest of BHP in and to the
Belahouro Project, including all information relating to that project and the
benefit of all contracts and agreements relating to that project.

 

“Belahouro Project” means, subject to clause 7, the project described in
Annexure 1.

 

“Completion” means completion in relation to the transfer of the Belahouro
Interest as set out in clause 6.2.

 

“Effective Date” means, subject to satisfaction of the condition in clause 6.1,
the date of this Agreement.

 

“Parties” means BHP, RWAL and Resolute and “Party” means one of the Parties.

 

“Resolute Companies” means Resolute and RWAL, collectively.

 

“Royalty” means the royalty described in clause 3 of this Agreement.

 

“Salmon Project” means the Salmon gold project in Ghana.

 

--------------------------------------------------------------------------------


 

1.2           General

 

In this Agreement, including the Recitals, unless the context otherwise
requires:

 

(a)           references to any legislation or any section or provision thereof
shall include any modification or re-enactment thereof or any legislative
provision substituted therefor and all subordinate legislation and statutory
instruments issued thereunder;

 

(b)           words denoting the singular number shall include the plural number
and vice versa;

 

(c)           words denoting individuals shall include corporations and vice
versa;

 

(d)           words denoting any gender shall include all genders;

 

(e)           headings are for convenience only and shall not affect
interpretation;

 

(f)            references to Recitals, Clauses, Schedules and Annexures are
references to recitals, clauses, schedules and annexures of or to this Agreement
or to the denominated sub-clause, paragraph or sub-paragraph thereof; and

 

(g)           references to any Party to this Agreement, or any other document
or arrangement, shall include its successors or permitted assigns.

 

2.             TRANSFER OF BELAHOURO INTEREST

 

2.1           Upon and subject to the terms of this Agreement, and in
consideration of the Royalty, BHP agrees to transfer to RWAL the Belahouro
Interest with effect from the Effective Date.

 

2.2           The Belahouro Interest is transferred free and clear of interests
of third parties, royalties, liens, or other encumbrances arising by, through or
under BHP, except those to which the Parties have given their written consent.

 

3.             ROYALTY

 

3.1           RWAL agrees to pay to BHP a royalty calculated by reference to
Gross Sales received from the Belahouro Project after the Effective Date.

 

3.2           The royalty to which BHP is entitled under clause 3.1 is 2.5% of
Gross Sales (as defined below).

 

3.3           “Gross Sales” means the total revenues, calculated in respect of
Sale Agreements by multiplying the Metal Content by the Reference Price, from
the sale of ore, minerals or other products extracted from the area covered by
the Belahouro Project.

 

“Metal Content” means the contained metal or other product for each payable
metal or other product as determined in accordance with the Sale Agreements and
such determination shall be by a method of metal/product content determination
generally used by the industry. No discounts, deductions or adjustments to the
final determination shall be made.

 

--------------------------------------------------------------------------------


 

“Reference Prices” means market metal index prices averaged over the quotational
period as defined in each Sale Agreement for each payable metal contained. In
the event a Sale Agreement utilizes a quotational period of less than five
Business Days the Reference Price shall be determined over five Business Days
beginning on the same day as the Sale Agreement quotational period.

 

“Sale Agreements” means all sales agreements entered into by RWAL or its
affiliates and if any sales agreement is not a bona fide arm’s length
transaction such sales agreement will for royalty calculation purposes, be
deemed adjusted to reasonable arm’s length terms.

 

3.4           All royalty payments to BHP will be paid in cash. Royalties will
be paid within 10 Business Days of the end of each calendar quarter in which
revenues are received by Resolute.

 

All royalty payments shall be accompanied by a statement giving sufficient
details of calculations to enable BHP to verify the correctness of the payments.

 

3.5           Within 90 days after the end of RWAL’s fiscal year, RWAL will
deliver to BHP an unaudited statement of royalties paid to BHP during the year
and the calculation thereof. All year end statements will be deemed true and
correct 3 months after presentation, unless within that period BHP delivers
notice to RWAL specifying with particularity the grounds for each exception. BHP
will be entitled at its expense to an annual independent audit of the statement
by a certified public accountant of recognised standing reasonably acceptable to
RWAL within 3 months after presentation of the related year-end statement.

 

4.             BHP’S REPRESENTATIONS AND WARRANTIES

 

BHP hereby represents and warrants to Resolute Companies that (subject to the
interests, rights and obligations of Resolute Companies):

 

(a)           BHP is the sole beneficial owner of the Belahouro Interest;

 

(b)           to the best of BHP’s knowledge, information and belief, BHP’s
title to the Belahouro Project is in good standing;

 

(c)           to the best of BHP’s knowledge, information and belief, there are
no mortgages, pledges, liens, charges or encumbrances against or relating to the
Belahouro Interest;

 

(d)           to the best of BHP’s knowledge, information and belief, no person,
firm or corporation other than BHP now owns or possesses any rights to explore
or prospect for minerals (including gold, silver and precious metals) on or to
mine the Belahouro Project; and

 

(e)           BHP has no further interest in the Salmon Project.

 

Resolute Companies agree not to make any claim or demand in respect of an
alleged breach by BHP of one or more of the above representations or warranties
unless written notice of such claim or demand is given to BHP within 6 months of
the Effective Date.

 

--------------------------------------------------------------------------------


 

5.             BHP’S CONTRACTS AND INFORMATION AND VEHICLES

 

5.1           At or prior to Completion, BHP must deliver to RWAL all
agreements, contracts, plans, maps, records and documents (if any) and all
prospecting, geological, geophysical and technical information which may be in
or which may hereafter (but prior to Completion) come into BHP’s possession and
relate in any way to the Belahouro Interest.

 

5.2           At or prior to Completion:

 

(a)           BHP shall deliver the vehicles described in Annexure 2
(“Vehicles”) and all documents relating to their ownership and service histories
to RWAL for the purpose of their sale or disposal; and

 

(b)           BHP shall deliver to RWAL effective written authority to sell or
dispose of the Vehicles in such manner as RWAL sees fit.

 

BHP shall be under no obligation to maintain the Vehicles in good condition or
the condition in which they are at the date of this Agreement.

 

5.3           BHP agrees that RWAL shall be entitled to the proceeds of the sale
or disposal of the Vehicles.

 

5.4           RWAL agrees that, on and from the time of delivery of the
Vehicles, it shall be responsible for all costs and expenses of operating,
maintaining and disposing of the Vehicles and further agrees to indemnify BHP
from all liabilities, obligations, claims and demands that may arise after
delivery of the Vehicles in accordance with clause 5.2(a).

 

6.             CONSENTS AND COMPLETION

 

6.1           This Agreement is conditional on receipt of all necessary
governmental approvals and consents. The Parties must use their best continuing
endeavours to secure those consents and approvals as soon as possible. To this
end, RWAL shall prepare all necessary applications and pay all applicable fees.

 

6.2           Subject to clause 6.3, Completion shall occur as soon as possible
after the condition in clause 6.1 is satisfied and the Parties must then do all
things and sign all documents necessary to perfect that transfer.

 

6.3           If the condition in clause 6.1 is not satisfied within 6 months
from the date of this Agreement, the Agreement will terminate immediately unless
the Parties otherwise agree.

 

6.4           If the Agreement terminates in accordance with clause 6.3:

 

(a)           the Parties acknowledge that such termination will not affect
their continuing obligations under clause 8; and

 

(b)           that termination will not give rise to any liability on the part
of a Party but each Party will remain liable for any antecedent breach.

 

--------------------------------------------------------------------------------


 

7.             REDUCTION IN BELAHOURO PROJECT AREA

 

7.1           To the extent that, prior to transfer of the Belahouro Interest,
the area of the Belahouro Project is subject to mandatory reduction, BHP shall
comply with all reasonable requests of RWAL (at RWAL’s cost) to facilitate such
reduction.

 

7.2           References in this Agreement to the area of the Belahouro Project
shall be deemed to be references to the Belahouro Project as reduced in
accordance with clause 7.1.

 

8.             CONFIDENTIALITY

 

8.1           No announcement or communication relating to the negotiations of
the Parties or the subject matter or terms of this Agreement (other than those
required to be made by law or under relevant stock exchange listing
requirements, or as are made to professional advisers on a confidential basis)
shall be made or authorised by any Party without the prior written consent of
the other Party, such consent not to be unreasonably withheld.

 

8.2           In relation to permitted announcements or communications required
to be made by law, the announcing or communicating Party must give reasonable
prior notice to the other Parties of the contents of the announcement or
communication and must in good faith consider the views of the other Parties.

 

9.             GOVERNING LAW

 

This Agreement shall, to the extent necessarily governed by the laws of the
jurisdiction in which the Belahouro Project is situated in accordance with
applicable principles governing conflict of laws, be governed by the laws of
that jurisdiction, but shall otherwise be governed by, construed and take effect
in accordance with the laws in force in the State of Western Australia from time
to time. The Parties irrevocably submit to the non-exclusive jurisdiction of the
courts of the State of Western Australia and courts entitled to hear appeals
therefrom.

 

10.           ASSIGNMENT

 

10.1         RWAL may not assign or otherwise dispose of all or any part of its
interest in the Belahouro Project unless it has first procured that the assignee
or disposee has agreed in an enforceable manner reasonably acceptable to BHP to
comply with and be bound by RWAL’s obligations under this Agreement to the
extent of the assignment or disposition.

 

10.2         If RWAL assigns or disposes of its interest in the Belahouro
Project in accordance with clause 10.1:

 

(a)           RWAL will not be released from its obligations under this
Agreement unless BHP agrees to such release, which agreement will not be
unreasonably withheld; and

 

(b)           Resolute will not be released from its obligations under this
Agreement unless BHP agrees to such release, which agreement will not be
unreasonably withheld.

 

11.           STAMP DUTY AND PARTY COSTS

 

11.1         RWAL shall pay and will indemnify BHP in respect of any stamp duty
(including fines and penalties) payable on this Agreement and in respect of all
statutory costs relating to

 

--------------------------------------------------------------------------------


 

the transfer of the Belahouro Interests to RWAL (other than taxation costs
incurred by BHP).

 

11.2         Each Party will pay its own costs (including legal costs) of and
incidental to the preparation and execution of this Agreement, and all documents
it contemplates.

 

12.           FURTHER ASSURANCES

 

12.1         Each Party shall, as a continuing obligation, expeditiously sign
all such documents and do all such things as shall be necessary to give full
effect to this Agreement and the transfers and transactions contemplated by it.

 

12.2         BHP must do all things necessary to secure the assignment or
novation of contracts and agreements relating to the Belahouro Project to RWAL.
To the extent that a particular contract has not been assigned or novated by the
Effective Date, BHP will thereafter hold the benefit of that contract or
agreement for and on behalf of RWAL until assignment or novation is possible.

 

13.           GUARANTEE

 

13.1         Resolute guarantees to BHP the due and punctual performance,
compliance and discharge by RWAL of each of RWAL’s obligations under this
Agreement including without limitation the obligation to pay the Royalty.

 

13.2         The guarantee is absolute and unconditional and the obligations of
Resolute under clause 13.1 are not to be released, discharged, modified,
impaired or affected in any manner whatsoever including without limitation the
liquidation of RWAL or any arrangement or composition with its creditors or the
appointment of a receiver or receiver and manager or any administrator or
trustee. BHP may enforce this guarantee without the need to give notice to RWAL
or to make any claim or institute any proceedings against RWAL or to join RWAL
in any enforcement action.

 

14.           NOTICES

 

14.1         A notice, consent, approval or other communication (each a
“Notice”) shall be signed by or on behalf of the Party giving it, addressed to
whom it is to be given and:

 

(a)           delivered to that Party’s address; or

 

(b)           transmitted by facsimile to that Party’s address.

 

14.2         A Notice given to a Party in accordance with this clause shall be
treated as having been duly given and received:

 

(a)           if delivered to a Party’s address, on the day of delivery if a
Business Day, otherwise, on the next Business Day; or

 

(b)           if transmitted by facsimile to a Party’s address and a correct and
complete transmission report is received, on the day of transmission, if a
Business Day, otherwise on the next Business Day.

 

--------------------------------------------------------------------------------


 

14.3         For the purpose of this clause, the address set out below or
another address of which that Party may from time to time give notice to the
other Party:

 

BHP:

 

Attention:

 

The Secretary, BHP Minerals International Exploration Inc.

 

 

 

Address:

 

1360 Post Oak Blvd., Suite 150, Houston, TX 77056-3020, USA.

 

 

 

Facsimile:

 

1 713 961 8507

 

Copy to:

 

 

 

Vice President Exploration, BHP Minerals

 

 

 

 

 

Level 34, 600 Bourke Street, Melbourne, VIC. 3000

 

 

 

 

 

Facsimile:

61 3 9609 3074

 

Resolute Companies:

 

Attention:

 

The Company Secretary

 

 

 

Address:

 

4th Floor, The BGC Centre, 28 The Esplanade, Perth, WA 6000

 

 

 

Facsimile:

 

61 8 9322 7541

 

15.           ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the Parties relating to
the subject matter of this Agreement. There are not and shall not be any oral
statements, representations, warranties, undertakings, indemnities or agreements
among the Parties except as may be contained in this Agreement, and this
Agreement may not be amended in any respect except by written instrument signed
by each Party.

 

16.           COUNTERPARTS

 

This Agreement may be executed by counterparts.

 

17.           ATTORNEYS

 

Each person who executes this Agreement on behalf of a Party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.

 

--------------------------------------------------------------------------------


 

EXECUTED as an agreement.

 

 

 

 

 

 

 

 

EXECUTED by BHP Minerals International Exploration Inc:

 

 

 

[g201912kgi001.jpg]

 

[g201912kgi002.jpg]

Signature of witness

 

By

[g201912kgi003.jpg]

[g201912kgi004.jpg]

 

[g201912kgi005.jpg]

Name of witness

 

Name and Title

 

 

 

 

 

 

EXECUTED by BHP Minerals Ghana Inc:

 

 

 

 

 

[g201912kgi006.jpg]

 

[g201912kgi007.jpg]

Signature of witness

 

By

[g201912kgi003.jpg]

[g201912kgi008.jpg]

 

[g201912kgi009.jpg]

Name of witness

 

Name and Title

 

 

 

 

 

 

EXECUTED by BHP Billiton World Exploration Inc:

 

 

 

 

 

[g201912kgi006.jpg]

 

[g201912kgi007.jpg]

Signature of witness

 

By

[g201912kgi003.jpg]

[g201912kgi008.jpg]

 

[g201912kgi010.jpg]

Name of witness

 

Name and Title

 

--------------------------------------------------------------------------------


 

EXECUTED by BHP Holdings (International) Inc:

 

 

 

 

 

[g201912kgi006.jpg]

 

[g201912kgi007.jpg]

Signature of witness

 

By

[g201912kgi003.jpg]

[g201912kgi008.jpg]

 

[g201912kgi009.jpg]

Name of witness

 

Name and Title

 

 

 

 

 

 

EXECUTED by Resolute Limited:

 

 

 

 

 

 

 

 

[g201912kgi011.jpg]

 

[g201912kgi012.jpg]

Signature of witness

 

Signature of director/secretary

 

 

 

 

 

 

GREG FITZGERALD

 

PETER SULLIVAN

Name of witness

 

Name of director/secretary

 

 

 

 

 

 

EXECUTED by Resolute (West Africa) Limited:

 

 

 

 

 

[g201912kgi011.jpg]

 

[g201912kgi012.jpg]

Signature of witness

 

Signature of director/secretary

 

 

 

 

 

 

GREG FITZGERALD

 

PETER SULLIVAN

Name of witness

 

Name of director/secretary

 

--------------------------------------------------------------------------------


 

ANNEXURE 1

 

BELAHOURO PROJECT

 

Country:

Burkina /Faso

 

 

Project:

Belahouro Project

 

 

License:

No. 98-127 /MEM/SG/DGMG/DG of 13th October 1998

 

 

Licensee:

BHP Minerals International Exploration Inc.

 

 

Project Area:

1600 sq. km

 

The Project Area is particularly described by coordinates set forth below.

 

POINTS

 

LONGITUDE

 

LATITUDE

 

 

 

 

 

A

 

1° 29’00” W

 

14° 31’ 45” N

 

 

 

 

 

B

 

0° 55’ 00” W

 

14° 31’ 45” N

 

 

 

 

 

C

 

0° 55’ 00” W

 

14° 17’ 20” N

 

 

 

 

 

D

 

1° 29’ 00” W

 

14° 17’ 20” N

 

--------------------------------------------------------------------------------


 

ANNEXURE 2

 

SCHEDULE OF VEHICLES

 

VEHICLE REGISTRATION:

 

11H2291 AT

 

 

11G5031 AT

 

 

11K3180 AT

 

 

11K3458 AT

 

 

11L3348 AT

 

 

11G5033 AT

 

 

11G5032AT

 

 

11K8556 AT

 

 

11K5576 AT

 

--------------------------------------------------------------------------------
